Citation Nr: 1023551	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a right temporal lobe abscess with seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
right temporal lobe abscess with seizures.  In April 2010, 
the Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  

The issue of service connection for a chronic post-operative 
brain disorder to include right temporal lobe abscess 
residuals and seizures is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for a 
right temporal lobe abscess with seizures.  The Veteran was 
informed in writing of the adverse decision and his appellate 
rights in April, 2005.  The Veteran did not submit a notice 
of disagreement with the decision.  

2.  The documentation submitted since the March 2005 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The March 2005 RO decision denying service connection for a 
right temporal lobe abscess with seizures is final.  New and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for a right temporal lobe 
abscess with seizures has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for a right temporal lobe 
abscess with seizures and remands the issue to the RO for 
further action.  As such, no discussion of the VA's duty to 
notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).  


I.  Prior RO Decision

In March 2005, the RO denied service connection for a right 
temporal lobe abscess with seizures.  The Veteran was 
informed in writing of the adverse decision and his appellate 
rights in April 2005.  The Veteran did not submit a NOD with 
the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The Veteran's service treatment 
records make no reference to a chronic brain disorder.  A 
July 2002 treatment record from Parkland Hospital indicates 
that the Veteran exhibited seizures in June 2002; was 
diagnosed with a right temporal lobe brain abscess; and 
subsequently underwent excision and drainage of the abscess.  

II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 2005 rating decision 
denying service connection for a right temporal lobe abscess 
with seizures consists of VA treatment records, private 
clinical documentation, the transcript of the April 2010 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO; and written statements from the Veteran.  
VA clinical documentation dated in June 2002 conveys that the 
Veteran's temporal lobe brain abscess was "more than likely 
secondary to a contiguous [infection] spread from teeth."  
In his December 2006 application to reopen his claim for 
service connection, the Veteran advanced that: he received 
temporary dental fillings during active service; his 
inservice dental treatment had not been completed; and he 
subsequently developed a brain abscess secondary to his 
inservice dental treatment.  At the April 2010 hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO, 
the Veteran testified that: he had been treated for 
toothaches during active service; his teeth had been filled 
during active service; and a VA doctor had informed him that 
his brain abscess was caused by his inservice dental 
treatment.  

The Board finds that the VA clinical documentation dated in 
June 2002; the Veteran's December 2006 application to reopen 
his claim for service connection; and the April 2010 hearing 
transcript constitute new and material evidence in that they 
are of such significance that they raise a reasonable 
possibility of substantiating the Veteran's claim.  As new 
and material evidence has been received, the Veteran's claim 
of entitlement to service connection for a right temporal 
lobe abscess with seizures is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a right temporal lobe abscess with 
seizures is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic 
post-operative brain disorder is to be determined following a 
de novo review of the entire record.  

The Veteran asserts that service connection is warranted for 
a chronic post-operative brain disorder to include right 
temporal lobe abscess residuals and seizures is warranted as 
the claimed disorder was caused by his inservice dental 
treatment.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

A May 2007 VA social worker treatment record states that the 
Veteran was in receipt of Social Security Administration 
(SSA) disability benefits.  Documentation of the Veteran's 
award and the evidence considered by the SSA in granting the 
Veteran's claim is not of record.  The Court has clarified 
that the VA's duty to assist the Veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the record, the Board observes that the Veteran 
has not been afforded a VA examination for compensation 
purposes which addresses his chronic post-operative brain 
disorder.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.  

2.  After completion of the action 
requested in Paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and etiology 
of the Veteran's post-operative brain 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic brain disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice dental 
treatment; or otherwise originated during 
active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic post-operative brain disorder to 
include right temporal lobe abscess 
residuals and seizures on a de novo basis 
with express consideration of the Federal 
Circuit's holding in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


